Citation Nr: 1607786	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-26 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, secondary to service-connected posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to service connection for a lumbar spine disability, secondary to service connected bilateral knee disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues before the Board had been remanded by the Board in April 2014.  The Board noted that the Veteran was afforded an October 2010 VA examination.  The October 2010 VA examiner opined that the back disability was "unlikely to be CAUSED by [the right] knee condition."  This opinion was found to be inadequate because it did not address the possibility of aggravation and did not address the theory raised by the evidence that the lumbar spine disability was secondary to the Veteran's left knee disorder.  The April 2014 remand requested a new examination and opinion.  

Similarly, the Veteran claimed entitlement to service connection for hypertension as secondary to his service connected PTSD with depression.  The April 2014 remand requested a VA examination be scheduled.

The Board finds substantial compliance with the requested development in regards to the issue of service connection for hypertension.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a lumbar spine disability, secondary to service connected bilateral knee disorders, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Hypertension was not caused or made worse by the Veteran's service-connected PTSD with depression.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished on numerous occasions, included in June 2011 and April 2008 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in those letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The claims file includes service treatment records, post-service treatment records, and the Veteran's own statements in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Veteran underwent a hypertension VA examination in October 2014.  The Board finds that the 2014 VA examination and opinion are adequate as the examiner reviewed the claims folder, considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The issue currently before the Board is whether the Veteran's PTSD with depression caused or aggravated his hypertension.

The Veteran underwent a VA examination in October 2014.  The examiner's report notes that the Veteran was diagnosed with hypertension in 2002.  "The Veteran was started on medication for hypertension when he entered care in the VA system in 2002.  Although he was diagnosed with PTSD in 2007, mental health notes clearly indicate symptoms of PTSD immediately following service in Vietnam.  He has not had...heart disease."  He takes continuous medication.

After reviewing the Veteran's claims file and a physical examination, the examiner found that the hypertension was not caused or aggravated by the Veteran's PTSD.  The following rationale was provided: "I am unaware or any peer reviewed medical literature which indicates that PTSD causes or aggravates hypertension.  [The] Veteran had symptoms of PTSD for 30 years or more prior to diagnosis of hypertension.  In addition, treatment for PTSD...does not aggravate hypertension."  

The VA examiner's opinion weighs against service connection.  The Board also reviewed the post-service treatment records.  The extensive post-service treatment records do not provide any indication that the Veteran's hypertension was caused or aggravated by the Veteran's mental health condition.  In fact, there are no medical treatment records or opinions that weigh in favor of the Veteran's claim.  The Veteran has not submitted any opinions from a private treatment provider in favor of a connection.

The Veteran's representative provided an argument in an appellate brief dated in January 2016.  The representative mentioned the VA examiner's indication of being unaware of "any peer reviewed medical literature which indicates that PTSD causes or aggravates hypertension."  First, the representative mentions a report submitted by a Veteran from the National Heart Foundation of Australia addressing the relationship between PTSD and hypertension.  Second, the representative asserts that "Veterans with a history of PTSD had increased odds of having hypertension."  Third, the representative argues that "according to VHA" it has been shown that "essential hypertension is frequently of a multifactorial etiology [and] it was not possible to state that PTSD caused or aggravates the Veteran's hypertension."  Fourth, the representative wrote, "According to the Veteran's Health Council (2009), research studies have also demonstrated that PTSD is linked with co-occurring physical illnesses such as hypertension."  

These assertions by the representative do not provide support for a finding of service connection in this appeal.  The assertions are not specific to the Veteran or his situation.  Also, the first three arguments do not even provide general evidence of a direct relationship between hypertension and PTSD.  There is no level of certainty provided in the representative's assertions.  The fourth argument cites a webpage that only indicates a "link" but provides no discussion of what that link is or if it even relates to causality or aggravation.  The Board finds that the arguments and webpages do not rise to the level of a medical treatise and has little, if any, probative value.  Assuming arguendo, that the webpage rises to the level of a medical article or medical treatise, a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999). See also Sacks v. West, 11 Vet. App. 314 (1998) (finding that medical treatise evidence on its own is generally too abstract to prove the nexus element of a service connection claim); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  In short, article and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  In the present case, the arguments and webpages submitted by the appellant's representative falls into this general category.  They do not provide in-depth information.  Finally these arguments are less probative that the VA opinion that was based on a review of the Veteran's record and an examination, which considered the specific aspects of the Veteran's medical condition.

The Board also considered the lay evidence provided by the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, hypertension falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  

Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.  There is no medical evidence in support of the Veteran's contention that his hypertension was caused or aggravated by his PTSD with depression.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension, secondary to service-connected PTSD with depression, is denied.


REMAND

The other issue currently on appeal is whether the Veteran has a lumbar spine disability that was caused or aggravated by a right and/or left knee condition.  The Veteran claims that he injured his knees as a paratrooper and the knee injuries are related to his spine condition.

The Veteran underwent a VA examination in September 2014.  The examiner noted diagnoses of degenerative arthritis of the spine and spinal stenosis.  The examiner did not specifically opine on whether the Veteran's lumbar spine condition was caused or aggravated by his knee conditions.  However, the examiner's rationale weighs against a finding of service connection.  The opinion, however, is not adequate.  The examiner wrote that the "Veteran does not have an abnormal gait or gait disturbance which would be severe enough to effect his lumbar spine.  He does not have a leg length discrepancy.  Although he does have chronic knee pain, his condition would not place undue stress on the spinal column."  The opinion is too vague to base a decision because it does not adequately address the etiology of the Veteran's spinal condition or whether the Veteran's knee conditions aggravate the spinal condition.

Accordingly, the case is REMANDED for the following action:

1.  Seek an addendum opinion from the VA examiner who performed the September 2014 spinal examination, if available, otherwise the opinion must be sought from a similarly qualified provider.  The Veteran's claims file should be made available to the examiner for review.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability was caused (in whole or in part) by a service-connected right and/or left knee disability?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's current lumbar spine disability was aggravated by a service-connected right and/or left knee disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the hypertension (i.e., a baseline) before the onset of the aggravation.

The rationale for all opinions expressed should also be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


